DETAILED ACTION
The amendment filed July 6, 2022 has been entered.  Claim 12 is cancelled.  Claims 1, 3, 5, 9, 10, 14, 16, 17, 19-23 and 25-27 are pending.
The previous objection of claim 23 and rejection of claim 22 under 35 U.S.C. 112 (b) have been withdrawn in light of Applicants amendment and remarks filed July 6, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 9, 10, 14, 16, 17, 19-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 is directed to “A food additive which is a food material in the form of a composition to be added to foodstuff to lower the glycemic index of the foodstuff.” 
Here, there is no support for the term “food additive” in the claims or specification as originally filed. The field of invention related to a food material in the form of a composition or a food composition.  The present specification uses the term “additive” to describe additional ingredients added to the composition, e.g., stabilizers (p. 8/L20-22, p.9/L19) and does not refer to the inventive material or composition as an “additive.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, 10, 14, 16, 17, 19, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Behall et al. (“Consumption of Both Resistant Starch and β-Glucan Improves Postprandial Plasma Glucose and Insulin in Women”, Diabetes Care, Volume 29, Number 5, May 2006, pp. 976-981) in view of Jayaraj et al. (Amylase inhibitors and their biomedical applications”, Starch, 65 (2013), pp. 535-542) and as evidenced by Ingredion (Technical Specification HI-MAIZE® 260- Product data sheet, 2017, p. 1-3).
Regarding claims 1-3, 7, 9 and 10, Behall et al. disclose a muffin comprising a comprising an active composition beneficial to reducing glycemic response comprising resistant starch (i.e. high amylose resistant starch) and soluble fiber (i.e. β-glucan from oat – Abstract, p. 976-977/Research Design and Methods).  Behall et al. disclose that a reduction in glycemic response is enhanced by combining resistant starch and soluble fiber; Consumption of foods containing this combination of fibers improves glucose metabolism (Abstract).  Here, any ingredient or combination of ingredients, intended for a specific purpose and intended to be part of a foodstuff, would be considered a food additive.  
Behall et al. disclose the active compositions comprise 0.71, 2.57 and 5.06 g high-amylose starch (i.e. resistant starch) combined with 0.26, 0.68 g or 2.3 g β-glucan (i.e. soluble fiber).  In one combination, the active composition would comprise about 79% resistant starch and about 20% β-glucan (wherein the composition comprises 2.57 g high-amylose starch and 0.68 g B-glucan -p.977/Research Design and Methods).
Behall et al. is silent with respect to a carbohydrate enzyme inhibitor.
Jayaraj et al. teach inhibition of α-amylase can significantly reduce the post-prandial increase of blood glucose and can be an important strategy in the control of blood glucose level in the type-2-diabetic patients and for controlling obesity (Abstract). 
Jayaraj et al. teach that although low glycemic foods reduce the risk of diabetes and heart diseases, alternative strategies are required due to the un-controlled food habits of human beings (p. 538/5 Medical applications).  Jayaraj et al. teach amylase inhibitors reduce the post-prandial blood glucose levels and insulin responses to dietary carbohydrates (p. 538/5 Medical applications).  
Behall et al. and Jayaraj et al. are combinable because they are concerned with the same field of endeavor, ingredients known to contribute to the reduction of post-prandial increases of blood glucose (i.e. glycemic response).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added an amylase inhibitor, as taught by Jayaraj et al., to the composition of Behall et al. for the purpose of reducing glycemic response in humans who consume the composition.  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to bused for the very same purpose (MPEP §2144.06).    
While Jayaraj et al. teach amylase inhibitors, the reference is silent with respect to dosing.
However, given the Jayaraj et al. teach the inhibitory activities of amylase inhibitors are known, it would have been obvious to one of ordinary skill in the art to have adjusted, in routine experimentation, the amount of the enzyme inhibitor to include in a composition comprising resistant starch and soluble fiber, to obtain the desired physiological response, e.g. reduction in glycemic response).
Regarding claim 5, modified Behall et al. disclose all of the claim limitations as set forth above.  Given Behall et al. disclose high amylose corn resistant starch, intrinsically the resistant starch is insoluble and would be on of subtype RS2.
Regarding claim 14, modified Behall et al. disclose all of the claim limitations as set forth above.  Behall et al. disclose high-amylose corn starch.  As evidenced by Ingredion, high-amylose corn starch (HI-MAIZE® 260) is known to comprise 0.6% by weight protein (p. 2/ Nutritional Data).  Therefore, in the active composition comprising 2.57 g high-amylose corn starch, the composition would comprise 0.015 g protein or about 0.5% of the active composition.   
Regarding claim 16, modified Behall et al. disclose all of the claim limitations as set forth above.  While Behall et al. disclose protein from corn, the reference is silent with respect to protein derived from other “natural sources” including soy, wheat, pea, rice or whey.  
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113 I). 
Regarding claims 17 and 19, modified Behall disclose all of the claim limitations as set forth above.  While Behall et al. disclose a composition comprising Oatrim, i.e. β-glucan, as a soluble fiber, the reference also disclose hydrocolloids including pectin, guar gum, gum tragacanth and methyl cellulose can be used interchangeably with Oatrim as a soluble fiber (p. 976/Introduction).    
Given Behall et al. disclose the interchangeability of some hydrocolloids with β-glucan from Oatrim, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used a combination of soluble fibers, including for example a hydrocolloid and β-glucan, wherein the hydrocolloid is present in an amount of 0.1-10%, in the composition of Behall et al. to obtain the same physiological response.  
Regarding claim 23, modified Behall et al. disclose all of the claim limitations as set forth above.  As evidenced by Ingredion, high-amylose corn starch (HI-MAIZE® 260) is known to comprise 0.8 % by weight fat (i.e. lipid) and minerals (p. 2/Nutritional Data).
Regarding claims 25 and 26, modified Behall et al. disclose all of the claim limitations as set forth above.  Given Behall et al. disclose a composition comprising a combination of high amylose corn resistant starch and β-glucan from Oatrim, it necessarily follows the composition would be used in powder form (i.e. grains).
Regarding claim 27, modified Behall et al. disclose all of the claim limitations as set forth above.  Behall et al. disclose a muffin (i.e. a composite) comprising the composition of resistant starch and soluble fiber, i.e. β-glucan, as set forth above for claim 1 (p. 976-977/Research Design and Methods).  Behall et al. disclose a muffin (i.e. a composite) comprising foodstuff, including egg, milk and sweetener.
Given Behall et al. disclose a muffin, intrinsically the muffin has a glycemic index and it would be lowered by the addition of the composition.  
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
Applicants submit the composition disclosed by Behall et al. would comprise significantly lower than 40% minimum resistant starch and 10% minimum soluble fiber required by claim 1.  Applicants submit, to provide 0.68 g β-glucan, 27.2 g of the 2.5% β-glucan Oatrim is required.  Applicants explain, if 27.2 g of Oatrim and 2.57 g. of resistant starch are combined to make the composition, the composition would comprise 8.6% resistant starch and 2.3% beta glucan by weight of the composition.  
	Here, Behall et al. disclose the impact of different levels of resistant starch and β-glucan (i.e., soluble fiber) on glucose response.  While Behall et al. disclose the β-glucan is added in the form of Oatrim wherein the Oatrim comprises, e.g,  2.5% by weight β-glucan, the reference clearly teaches the person of ordinary skill in the art that the combination of active components, resistant starch and β-glucan (i.e., soluble) fiber in a weight ratio of , for example, 73:27 is effective in altering glucose response.  Therefore, the skilled artisan would consider that active composition of Behall et al. to be resistant starch combined with B-glucan.  Whether the β-glucan is added as part of Oatrim or as a pure component, the active composition of Behall et al. would comprise resistant starch and B-glucan in amount that overlap the claimed ranges. 
	Applicants explain “the claimed composition lower the GI of a foodstuff without adversely affecting the taste, texture, appearance, cooking method and shelf life of the same in addition to possessing the ability to form a non-sticky dough which can be moulded.”  Applicants submit “a person of ordinary skill in the art reading the specification would clearly understand that a composition which adversely affects the aforementioned properties would not be suitable for use as an additive for lowering the GI of foodstuffs.”
	Note, rejection under 35 U.S.C. 112(a) for new matter set forth above.  There is no support to claim the composition is an additive.  In fact, as disclosed in the specification, an additive is an additional ingredient added to the composition and is not a term used to describe the entire claimed composition.
	In this case, the present claims do not require a composition capable of forming a dough or that the claimed foodstuff must be a dough product.  
Moreover, there is no evidence on the record demonstrating the addition of resistant starch and β-glucan in the muffin of Behall et al. adversely effects the product.    
Regarding claim 26, Applicants submit “while a grain form can be formed from powder, this does not mean that a grain is the same as a powder.”  
Here, the disclosure of the present invention does not define the term “grain.”  Given the a “grain” is considered a particle and since a powder is made of particles, the limitation of claim 26 is met.  The food composition is made up of many particles.
Regarding claim 27, Applicants submit “claim 27 explicitly requires the addition of the claimed composition to a foodstuff.”
In this case, claim 27 is directed to a composite composition and not a method of making the composition.  Claim 27 does not require a step of adding the composition of claim 1 to a foodstuff.
Applicants submit “[t]he mix added to the muffins in Behall would likely have led to significant textural changes, such as hardness and size of muffin, but Behall does not give any analysis or comment regarding taste, texture or appearance of the muffins, or ability to form a dough because it is simply not interested in, or concerned with, any of these issues.”
The claimed subject matter is directed to a composition comprising insoluble resistant starch, soluble fiber and carbohydrate enzyme inhibitor.  The claim requires that when the composition is added to a foodstuff, the glycemic index of the foodstuff is reduced.  However, there is no requirement for a foodstuff or foodstuff having a particular taste, texture or appearance.  
Applicants submit “[r]ather than developing a food additive to reduce GI, the person of ordinary skill in the art reading Behall is instead directed to select foods based on their naturally occurring resistant starch and soluble fiber levels as a way to manage glucose metabolism.
Behall et al. does not rely on naturally occurring resistant starch and soluble fiber in muffins to manage glucose metabolism.  Behall et al. disclose a muffin composition where resistant starch and β-glucan are added to the muffin mix (p. 976-977/Research Design and Methods). 
With respect to Jayaraj et al., Applicants submit “[t]he incorporation of any amylase inhibitor would be at odds with the stated function of the mix in Behall and the presence of an amylase inhibitor would unnecessarily complicate interpretation of the results obtained in Behall, rendering the mix unsatisfactory for its stated purpose.
Behall et al. is part of a study evaluating the influence of resistant starch and β-glucan on glucose metabolism when consumed as part of a muffin product.  Given the outcome of Behall et al. one of ordinary skill in the art would have reasonable considered producing a muffin comprising the enzyme inhibitor of Jayaraj et al. to improve or enhance the effects of resistant starch and β-glucan discovered by Behall et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759